UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7522



MICHAEL RANKINS,

                                             Petitioner - Appellant,

         versus


FRED A. SPRUILL, Sheriff,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-97-615-5-H)


Submitted:   March 12, 1998                 Decided:   March 24, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 28 U.S.C. § 2241 (1994) petition and denying his motion for

ex parte hearing. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Rankins v. Spruill,
No. CA-97-615-5-H (E.D.N.C. Sept. 22 & Oct. 6, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2